Citation Nr: 0417779	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  98-06 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran and J.B.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from April 1985 to March 
1987. 

The RO denied the veteran's claim of entitlement to service 
connection for a low back disorder in a July 1987 rating 
decision.  The veteran did not appeal that denial, and the 
decision became final.  In May 1997, the RO received a 
request from the veteran to reopen her claim; in a December 
1997 rating decision, the RO declined to reopen it.  The 
veteran disagreed with the December 1997 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 1998.  

In October 1999, the Board remanded this case for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denial.  

The veteran testified at a personal hearing which was chaired 
by the undersigned in April 2003.  The transcript of the 
hearing is associated with the veteran's VA claims folder.

In a decision dated October 2003, the Board reopened and 
denied the veteran's claim of entitlement to service 
connection for a low back disorder.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  While the case was pending at 
the Court, the parties filed a Joint Motion for Remand (Joint 
Motion) in May 2004.  Based on the Joint Motion, an Order of 
the Court dated in May 2004 vacated the Board's October 2003 
decision and remanded the case to the Board for 
readjudication consistent with the order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

With respect to the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107], the May 2004 Joint Motion indicated that the VCAA 
notice provided to the veteran did not satisfy the 
requirement under the VCAA that the notice indicate which 
portion of any information or evidence necessary to 
substantiate the claim would be provided by the veteran and 
which portion must be provided by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) [when VA receives 
substantially complete application for benefits, it has an 
obligation to notify claimant of any information and medical 
or lay evidence necessary to substantiate the claim]; see 
also Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).

Since the issuance of the Charles decision, the Court has 
repeatedly vacated Board decisions where the VCAA notice sent 
to the claimant failed to specify who was responsible for 
obtaining relevant evidence or information as to the specific 
claims that were subject to the appealed Board decision.  It 
is clear from these judicial rulings that providing a 
claimant with general VCAA notice, e.g., advising the 
claimant of the general provisions under the law and 
regulations governing entitlement to service connection, as 
was done in this case, will not satisfy the VCAA, as 
interpreted by the Court.

The Joint Motion, at page (3), specifically noted that the 
veteran had not been provided with the information and 
evidence not of record that is necessary to substantiate her 
claim; the information and evidence that VA will seek to 
provide; and the information and evidence that the veteran is 
expected to provide.  See also Quartuccio, supra.  Because 
the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.  On remand, the agency of original 
jurisdiction should ensure that the veteran is advised of the 
evidence she is responsible for obtaining in support of her 
claim on appeal and advised of VA's responsibilities to 
assist her in this manner.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must ensure that all notification 
and development action required by the 
Joint Motion, as adopted by the Court is 
completed, including providing the 
veteran with written notice of the 
evidence, if any, the veteran is expected 
to provide in support of her appeal and 
the evidence, if any, that VBA will 
obtain for her.

2.  Thereafter, VBA must again adjudicate 
the issue on appeal.  A supplemental 
statement of the case should be prepared 
if the benefit remains denied.  The 
veteran should be provided with a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




CONTINUED ON NEXT PAGE



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



